Norton, J,
Defendant was prosecuted by information in the St. Louis court of criminal correction for keeping a dramshop without, license in the city of St. Louis.- He was convicted and fined forty dollars, from which he appealed -to the St. Louis court of appeals, where the judgment was affirmed, and from which' he has prosecuted a writ of error to this court.
This court has no appellate jurisdiction over judgments rendered by the St. Louis court of appeals in. •cases of misdemeanor. Article 6, section 12, of the Constitution. The defendant, however, insists, that we have .such jurisdiction in this particular case, as it involves; the construction of the revenue laws of this state. Even though we may so regard the statute requiring á dram-shop keeper to pay a license tax before he-can legally *144keep a dramshop, there is nothing in the facts of this case as disclosed by the record which requires or demands a construction of the law. Nor is there anything in said facts necessitating a construction of any other law concerning the revenue. . The fact as to whether there was or not any officer or tribunal in the city of St. Louis authorized to grant dramshop license could not justify defendant in keeping a dramshop in violation of the law of the state. The writ will be dismissed because we have no jurisdiction to hear the cause.
All concur.